Citation Nr: 0606282	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  91-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for prostate cancer, including as a result of 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from January to June 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a claim to reopen the issue of 
entitlement to service connection for prostate cancer.
  
Entitlement to service connection for prostate cancer was 
previously denied in an October 1999 rating decision.  That 
decision is final. 38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim to reopen may 
be considered on the merits only if new and material evidence 
has been submitted since that final decision.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

In November 2003, the Board remanded this case for additional 
development including proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  Service connection for prostate cancer as a result of 
exposure to herbicides was denied in an October 1999 rating 
decision.  Notice of that action was furnished to the veteran 
in November 1999, but he did not initiate a timely appeal.

2.  The evidence added to the record since the October 1999 
decision does not bear significantly and substantially upon 
the question at hand, it is duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record the evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claims in question.


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision, denying entitlement to 
service connection for prostate cancer is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.   New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in the August 2001 
rating decision, a February 2005 letter, and an October 2005 
supplemental statement of the case (SSOC), amongst other 
documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Further, VA has secured all available pertinent evidence and 
conducted all appropriate development, to include extensive 
efforts to secure some evidence verifying the claim that the 
appellant actually served in Vietnam.   Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the February 2005 letter and October 2005 SSOC were 
provided to the appellant after the May 2001 rating decision, 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  




Analysis.

The issue of entitlement to service connection for prostate 
cancer as a result of exposure to herbicides during service 
was previously addressed in an October 1999 rating action.  
Evidence available at that time consisted of service medical 
and personnel records, unit records, morning reports, and VA 
treatment records to include a June 1997 VA hospitalization 
and surgery for prostate cancer.  

As to the then available service medical records, they were 
negative for complaints, diagnoses, or treatment for prostate 
cancer.  In addition, neither the veteran's nor any other the 
military record verified any assertion that he served in 
Vietnam, or was otherwise exposed to herbicide agents at any 
time during service.  As a result, service connection was 
denied in October 1999.  Notice was furnished to the veteran 
in November 1999, following which he did not submit a notice 
of disagreement in order to initiate an appeal.  In the 
absence of a timely appeal, the October 1999 decision is 
final.  38 U.S.C.A. § 7105.

Given the finality of the October 1999 action, and in light 
of the veteran's submission in July 2000 of a claim to reopen 
for service connection for prostate cancer, to include as 
secondary to herbicide exposure, the question now is whether 
new and material evidence has been presented to reopen the 
claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.

Evidence received since the October 1999 RO denial consists 
of the veteran's and his representative's written statements 
to VA; voluminous, duplicative military and personnel 
records; copies of several treatises and excerpts from 
research documents on herbicide exposure of military troops; 
and treatment records prepared by VA and non-VA sources.  

As to the written statements received from the veteran and/or 
his representative, they contain their assertion that the 
appellant's current problems were caused by his military 
service and by herbicide exposure during "secret 
operations" in Vietnam or during the veteran's service in 
Thailand.

A review of the veteran's personnel records, military files, 
treatises and technical evidence does not reveal that the 
appellant served at any time in Vietnam, or was otherwise 
personally exposed to herbicides during service.

In the October 1999 RO decision, service connection was 
denied because there was no evidence that the veteran served 
in the Republic of Vietnam, and no evidence that he was ever 
exposed to Agent Orange or a recognized herbicide.  Further, 
at the time the service medical records identified no 
complaints or findings pertaining to prostate cancer and the 
disorder is not shown to have been present to any degree 
during the one-year period following either term of active 
duty.  Indeed, in October 1999, the records showed that 
prostate cancer was not diagnosed until many years after his 
discharge from service; and no competent medical evidence 
linked the veteran's prostate cancer to a disease or injury 
in service.  

None of the competent evidence submitted since entry of the 
RO's October 1999 action indicates that the veteran has ever 
been diagnosed as having prostate cancer as a result of 
exposure to in-service herbicide exposure.  A review of the 
other evidence submitted, when viewed in the context of all 
the evidence of record shows that the evidence presented 
subsequent to the October 1999 action does not bear 
significantly and substantially upon the question at hand, 
and by itself or in combination with the other evidence 
previously of record is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim to reopen.  As such, the evidence is not new 
and material and the previously denied claim may not be 
reopened.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable. Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for prostate cancer is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


